           Case 6:19-cv-00611-SB        Document 17        Filed 04/15/20      Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



PAMELA W.,1                                                              Case No. 6:19-cv-00611-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Pamela W. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

Social Security Act. The Court has jurisdiction to hear this appeal pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3). For the reasons explained below, the Court affirms the Commissioner’s

decision.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
         Case 6:19-cv-00611-SB          Document 17       Filed 04/15/20     Page 2 of 20




                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATIONS

       Plaintiff was born in February 1959, making her fifty-three years old on October 15,

2012, the alleged disability onset date. (Tr. 51, 75.) Plaintiff completed two years of college and

has past relevant work experience as a caseworker and animal caretaker. (Tr. 20, 30.) In her

applications, Plaintiff alleges disability due to migraines, fatigue, kidney stones, and chronic

leukemia. (Tr. 51-52, 76.)



PAGE 2 – OPINION AND ORDER
         Case 6:19-cv-00611-SB         Document 17        Filed 04/15/20     Page 3 of 20




       The Commissioner denied Plaintiff’s applications initially and upon reconsideration, and

on August 1, 2016, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 13.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing held on

April 26, 2018. (Tr. 28-49.) On May 14, 2018, the ALJ issued a written decision denying

Plaintiff’s applications. (Tr. 13-21.) On February 25, 2019, the Appeals Council denied

Plaintiff’s request for review, thereby making the ALJ’s written decision the final decision of the

Commissioner. (Tr. 1-6.) Plaintiff now seeks judicial review of the ALJ’s decision. (Compl. at

1.)

II.    THE SEQUENTIAL PROCESS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).



PAGE 3 – OPINION AND ORDER
            Case 6:19-cv-00611-SB      Document 17        Filed 04/15/20     Page 4 of 20




        The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.    THE ALJ’S DECISION

        The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 13-21.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since October 15, 2012, the alleged disability onset date. (Tr. 15.) At

step two, the ALJ determined that Plaintiff suffered from the following severe impairments: (1)

“chronic lymphocytic leukemia,” (2) “mild left shoulder degenerative disc disease, synovitis, and

osteoarthritis,” (3) kidney stones, and (4) migraines. (Tr. 15.) At step three, the ALJ concluded

that Plaintiff did not have an impairment that meets or equals a listed impairment. (Tr. 16.) The

ALJ then concluded that Plaintiff had the residual functional capacity (“RFC”) to perform light

work, subject to these limitations: (1) Plaintiff can lift and carry twenty pounds occasionally and

ten pounds frequently, (2) Plaintiff can “stand and/or walk” for six hours in an eight-hour

workday, (3) Plaintiff can sit for six hours in an eight-hour workday, and (4) Plaintiff can engage

in “no more than occasional overhead reach[ing] with her left upper extremity.” (Tr. 16.) At step

four, the ALJ concluded that Plaintiff could perform her past work as a caregiver as generally

performed in the national economy, and therefore concluded that Plaintiff was not disabled.

(Tr. 20.)




PAGE 4 – OPINION AND ORDER
         Case 6:19-cv-00611-SB         Document 17        Filed 04/15/20      Page 5 of 20




                                          DISCUSSION

       In this appeal, Plaintiff argues that the ALJ erred by failing to: (1) provide specific, clear,

and convincing reasons for discounting Plaintiff’s symptom testimony; and (2) consider the

opinion of Plaintiff’s treating physician, Terence Young, M.D. (“Dr. Young”). (Pl.’s Opening Br.

at 2.) As explained below, the Court concludes that the ALJ’s decision is free of harmful legal

error and supported by substantial evidence, and therefore the Court affirms the Commissioner’s

decision.

I.     PLAINTIFF’S SYMPTOM TESTIMONY

       A.      Applicable Law

       The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).

       Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

PAGE 5 – OPINION AND ORDER
           Case 6:19-cv-00611-SB         Document 17        Filed 04/15/20      Page 6 of 20




complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          In this case, there is no evidence of malingering and the ALJ determined that Plaintiff has

provided objective medical evidence of underlying impairments which might reasonably produce

the symptoms alleged. (See Tr. 18, reflecting that the ALJ determined that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause some of the alleged

symptoms”). The ALJ was therefore required to provide clear and convincing reasons for

discrediting Plaintiff’s testimony. See Ghanim, 763 F.3d at 1163. The ALJ met that standard

here.

                 1.      Plaintiff’s Activities

          The ALJ discounted Plaintiff’s testimony on the ground that it was inconsistent with her

reported activities. (See Tr. 17, reflecting that the ALJ noted that Plaintiff testified that her

impairments, such as chronic fatigue, prevent her from performing more than two tasks (e.g.,

shopping and assisting her mother) per day, she needs to rest the day after performing her two

activities, she has spent “most of the day in a recliner since 2012,” and her “ongoing migraines”

cause her to “need to lie down [and] rest in a dark room twice a week” for at least an hour or

two, and that the ALJ determined that Plaintiff’s symptom testimony is not supported by, among

other things, her activities, which are “discussed in detail below”; Tr. 19, citing the specific

activities and records that the ALJ believed undermined Plaintiff’s “assertions related to the

intensity, persistency, and limiting effects of her symptoms and conditions”). In support of this

finding, the ALJ noted that Plaintiff reported that (1) she handles “her personal care, prepares

PAGE 6 – OPINION AND ORDER
         Case 6:19-cv-00611-SB          Document 17        Filed 04/15/20     Page 7 of 20




simple meals, performs chores and yard work, drives, shops, manages her finances, and cares for

her mother once a week,” (2) she “spends her time socializing with others, attending church,

listening to music, reading, gardening, using the computer, and traveling internationally,” and

(3) she “helped care for farm animals and homeschooled some neighborhood children part-time.”

(Tr. 19, citing Tr. 217-224, 268, 282, 389, 398, 403-04, 463, 545, 547, 548, 616).

       It is well settled that an ALJ may discount a claimant’s testimony based on activities that

are incompatible with the claimant’s testimony regarding the severity of her symptoms. See

Burrell v. Colvin, 775 F.3d 1133, 1137-38 (9th Cir. 2014) (“Inconsistencies between a claimant’s

testimony and the claimant’s reported activities provide a valid reason for an adverse credibility

determination.”); Garrison, 759 F.3d at 1016 (explaining that a claimant’s activities have

“bearing on [his or her] credibility” if the reported “level of activity” is “inconsistent with [the

claimant’s] claimed limitations”); Ghanim, 763 F.3d at 1165 (“Engaging in daily activities that

are incompatible with the severity of symptoms alleged can support an adverse credibility

determination.”). Even where the claimant’s “activities suggest some difficulty functioning, they

may be grounds for discrediting the claimant’s testimony to the extent that they contradict claims

of a totally debilitating impairment.” Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012)

(citation omitted).

       As a threshold matter, Plaintiff argues that the ALJ’s reliance on her reported activities

was misplaced because the ALJ “failed to identify which testimony was contradicted.” (Pl.’s Br.

at 8.) On page seventeen of her opinion, however, the ALJ described the testimony that was

undermined by Plaintiff’s reported activities: (1) her migraines cause her to “need to lie down

[and] rest in a dark room twice a week,” (2) she spent “most of the day in a recliner since 2012,”

and (3) fatigue prevents her from performing more than two tasks on consecutive days. (See



PAGE 7 – OPINION AND ORDER
         Case 6:19-cv-00611-SB          Document 17        Filed 04/15/20     Page 8 of 20




Tr. 17, detailing this testimony and determining that Plaintiff’s testimony is inconsistent with her

activities, which the ALJ stated were “discussed in detail below”; Tr. 19, detailing specific

activities that the ALJ determined were inconsistent with Plaintiff’s “assertions related to the

intensity, persistency, and limiting effects of her symptoms and conditions”; see also Tr. 32, 40,

reflecting that Plaintiff testified that after performing two tasks on one day, her chronic fatigue

causes her to need to “stay in [her] anodized . . . chair” the whole next day, that she lies “down

most of every day, or [is] in a recliner most of the day,” and that “at least once or twice a week,”

she needs to lie down in a dark room for “at least an hour or two”; Tr. 218, showing that Plaintiff

completed an adult function report stating that “most of [her] day is spent sitting in [her] recliner

resting”).

        In light of the foregoing, the Court concludes that the ALJ did not err by failing to

“identify which testimony was contradicted.” Cf. Treichler v. Comm’r of Soc. Sec. Admin., 775

F.3d 1090, 1102 (9th Cir. 2014) (“[W]e require the ALJ to ‘specifically identify the testimony

[from a claimant] she or he finds not to be credible and . . . explain what evidence undermines

the testimony.’ . . . That means ‘[g]eneral findings are insufficient.’”) (citations omitted).

        Plaintiff also argues that the ALJ’s reliance on her reported activities was misplaced

because the ALJ cited activities that are not readily transferrable to a work environment, and

because Plaintiff did not spend a substantial part of her day engaged in activities that are readily

transferable to a work environment. (See Pl.’s Br. at 9, acknowledging that a claimant’s activities

may be grounds for discounting a claimant’s testimony if the claimant spent a “substantial part”

of her day engaged in activities that are “transferrable to a work setting,” but arguing that the

ALJ only cited activities that are “not readily ‘transferable to a work environment,’” and that




PAGE 8 – OPINION AND ORDER
         Case 6:19-cv-00611-SB           Document 17        Filed 04/15/20      Page 9 of 20




there is “no indication that the limited activities [Plaintiff] engaged in comprised a ‘substantial’

portion of her day”).

        Contrary to Plaintiff’s argument, the ALJ discounted Plaintiff’s testimony on the ground

that she engaged in activities that contradicted her testimony regarding the severity of her

impairments, not because her activities amount to transferable skills. See Denton v. Astrue, No.

11-1066-SI, 2012 WL 4210508, at *6 (D. Or. Sept. 19, 2012) (“While [claimant’s] activities of

daily living do not necessarily rise to the level of transferable work skills, they do contradict his

testimony regarding the severity of his limitations.”); see also Thommen v. Colvin, No. 12-

01625-SI, 2013 WL 5819099, at *7 (D. Or. Oct. 29, 2013) (“A claimant’s daily activities can

form the basis of an adverse credibility determination in two circumstances: first, where the

activities contradict other testimony, and second, where the activities meet the threshold for

transferable skills. . . . For a credibility analysis, the ALJ ‘need not consider whether a claimant’s

daily activities are equivalent to full-time work; it is sufficient that the claimant’s activities

‘contradict claims of a totally debilitating impairment.’”).

        Finally, Plaintiff argues that the ALJ’s reliance on her activities was misplaced because

“some” of the activities that the ALJ cited were “mischaracterized, taken out of context, or

otherwise consistent with [her] testimony.” (Pl.’s Br. at 6.) By way of example, Plaintiff notes

that the ALJ discounted her testimony based on the time she spent traveling abroad, even though

she informed the ALJ that she only travels to Cambodia about “once every two years” to visit

family and that she does “the same thing” in Cambodia that she does at home. (Pl.’s Br. at 6-7,

citing Tr. 41).

        During the hearing, the ALJ did ask Plaintiff about the record references to her “overseas

trips,” and Plaintiff explained that she goes to Cambodia “every two years” to visit family and



PAGE 9 – OPINION AND ORDER
        Case 6:19-cv-00611-SB          Document 17        Filed 04/15/20     Page 10 of 20




that she does “the same there that [she does] here.” (Tr. 41.) In discounting Plaintiff’s testimony

based on her travel activities, however, the ALJ cited and relied on records that (1) reveal that

Plaintiff performed missionary work during her overseas trips, and (2) support the ALJ’s finding

that Plaintiff’s activities contradict her testimony (i.e., her testimony that she spends most days in

her recliner, she needs to lie down in a dark room for several hour at least once or twice a week,

and she cannot perform more than two activities on consecutive days). (See Tr. 282, showing that

on July 29, 2013, Plaintiff reported that “she felt perfectly well while in Cambodia . . . this

winter”; Tr. 389, reflecting that on January 27, 2015, Plaintiff reported that she “plan[ned] to

travel to Cambodia for approximately 1 month in the next several days”; Tr. 398, noting that on

December 3, 2015, Plaintiff reported that she “regularly visits Cambodia where she participates

in mission work,” and that she had been to Cambodia “perhaps 6 times”; Tr. 545, indicating that

on March 25, 2017, Plaintiff reported that she “recently returned from a missionary trip to Haiti”;

Tr. 547, showing that on August 8, 2017, Plaintiff reported that she was “planning a trip to

Malaysia in October for about one month”; Tr. 616, reflecting that on September 15, 2017,

Plaintiff reported that she was “[g]etting ready to go to Malaysia” for a month; Tr. 548, noting

that on December 14, 2017, Plaintiff reported that she had “been to Cambodia and back without

incident”; see also Tr. 280, reflecting that Plaintiff’s urologist stated that “she goes almost yearly

to Cambodia”).

       Given this evidence, it was reasonable for the ALJ to conclude that Plaintiff’s travel

activities were inconsistent with her testimony regarding the severity of her impairments. See

Willens v. Berryhill, 709 F. App’x 867, 868 (9th Cir. 2017) (“[T]he ALJ correctly noted that

since his onset date Willens had traveled to Mexico where he walked quite a bit, and this was

inconsistent with his testimony of disabling limitations.”); Romanelli v. Astrue, 267 F. App’x



PAGE 10 – OPINION AND ORDER
         Case 6:19-cv-00611-SB          Document 17        Filed 04/15/20      Page 11 of 20




722, 724 (9th Cir. 2008) (“The ALJ reasonably concluded that Ms. Romanelli’s claimed

limitation of being unable to stand for more than fifteen minutes at a time was inconsistent with

her testimony about her physical activities such as traveling around the United Kingdom for two

weeks[.]”); Tommasetti, 533 F.3d at 1040 (“[T]he ALJ doubted Tommasetti’s testimony about

the extent of his pain and limitations based on his ability to travel to Venezuela for an extended

time to care for an ailing sister. The ALJ could properly infer from this fact that Tommasetti was

not as physically limited as he purported to be.”); Rubio v. Colvin, No. 14-cv-06230, 2016 WL

1050034, at *2 (C.D. Cal. Mar. 16, 2016) (“The ALJ noted that Plaintiff reported taking a trip to

Israel, Egypt, and Jordan in May and/or June 2011, which the ALJ found to be inconsistent with

Plaintiff's claimed disabilities. . . . It was reasonable for the ALJ to conclude that if Plaintiff was

capable of traveling from California to the Middle East for vacation she was not as limited as she

claimed to be.”).

        In addition to Plaintiff’s travel, the ALJ also discounted Plaintiff’s testimony based on

her ability to attend church, maintain her personal care, prepare simple meals, drive, and manage

her finances. (Tr. 19; see also Tr. 43, 218-21, reflecting that Plaintiff testified that she is “very

involved” in her church, she attends church “once a week,” “[c]hurch can be a long day,” she

drives her mother to medical appointments, she has no problem getting dressed, bathing, caring

for her hair, shaving, feeding herself, or using the toilet, she can prepare simple meals on a daily

basis, and she can pay bills, count change, handle a savings account, and use a checkbook).

Plaintiff does not argue that the ALJ mischaracterized these activities or took them out of

context. Nor does she argue that the ALJ erred in discounting her testimony based on these

activities.




PAGE 11 – OPINION AND ORDER
          Case 6:19-cv-00611-SB         Document 17      Filed 04/15/20     Page 12 of 20




       Plaintiff does, however, argue that the ALJ mischaracterized, or took out of context, her

ability to care for her mother, homeschool kids in her neighborhood, garden, shop, and care for

animals. (Pl.’s Br. at 6-8.) Given the activities described above and the evidence addressed

below, the Court concludes that Plaintiff has failed to demonstrate that the ALJ committed a

harmful error in finding that her activities were incompatible with the degree of alleged

impairment. See Molina, 674 F.3d at 1115 (“[W]e have adhered to the general principle that an

ALJ’s error is harmless where it is ‘inconsequential to the ultimate nondisability

determination.’”) (citation omitted).

       In her function report, Plaintiff responded “Yes” to the question that asked about whether

she took “care of anyone else such as a wife/husband, children, grandchildren, parents, [or]

friend,” and noted that she “check[s]” on her mother every week and “take[s] her to doctor

appointments” when necessary. (Tr. 218.) During the hearing, Plaintiff also testified that her

mother is in a care facility and she “take[s] her” mother to appointments. (Tr. 32.) Although

Plaintiff did not serve as her mother’s caregiver, it is clear that she provided some care to her

mother.

       As to Plaintiff’s homeschool activities, the record reveals that (1) on January 6, 2014,

Plaintiff told her physician that she “teaches homeschool to other children in the neighborhood

and also ha[s] computer work that she does from home,” and (2) on January 27, 2015, Plaintiff

told her oncologist that she “does work part time as a teacher and also works at home.” (Tr. 268,

389.) During the hearing, Plaintiff explained that she listened to neighbor kids read for “a couple

hours” twice a week, she was not paid, and she engaged in this activity for “[p]robably half a

year.” (Tr. 42.) Even if the ALJ was not entirely accurate in stating that Plaintiff homeschooled

children in her neighborhood, the record demonstrates that Plaintiff told her providers that she



PAGE 12 – OPINION AND ORDER
        Case 6:19-cv-00611-SB          Document 17        Filed 04/15/20      Page 13 of 20




did so and that Plaintiff testified that for at least six months, she read with neighbor kids for

several hours a week. Accordingly, the Court finds that the ALJ did not commit harmful error in

characterizing Plaintiff’s work with kids or discounting her testimony based in part on such

work.

        As to Plaintiff’s ability to garden, Plaintiff did report that her gardening “need[s] to be

severely paced” and that she can longer engage in “marathon sessions to get the job done.”

(Tr. 221.) But Plaintiff also reported that she gardens “fairly well” and “daily [on] most days.”

(Tr. 221.) Accordingly, and in light of the activities described above, the Court concludes that

the ALJ did not commit harmful error in characterizing Plaintiff’s ability to garden. (See also Tr.

375, showing that Plaintiff was “digging ditches, etc.” after taking a Z-Pak to treat her fatigue).

        As to Plaintiff’s ability to shop and care for animals, the record reveals that (1) in her

function report, Plaintiff testified that she shops in stores or by computer “1-2 [times a] month,”

(2) during the hearing, Plaintiff testified that she occasionally needs to break her shopping up

into multiple trips due to her fatigue, and (3) in her function report and during the hearing,

Plaintiff testified that her husband now cares for the animals on their family farm. (Tr. 32, 43,

218, 220.) Even if the ALJ erred in relying on the foregoing activities, the Court concludes that

any error was harmless in light of the activities and record evidence described above.

        For these reasons, the ALJ did not err in discounting Plaintiff’s testimony based on her

reported activities. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (“[T]he ALJ’s

interpretation of [plaintiff’s] testimony may not be the only reasonable one. But it is still a

reasonable interpretation and is supported by substantial evidence; thus, it is not our role to

second-guess it.”).

///



PAGE 13 – OPINION AND ORDER
        Case 6:19-cv-00611-SB          Document 17       Filed 04/15/20     Page 14 of 20




               2.       Effective Management

       The ALJ also discounted Plaintiff’s testimony on the ground that her “migraines were

generally well managed with medication (and at times caffeine).” (Tr. 17; see also Tr. 18,

showing that the ALJ cited specific records in support of her finding that Plaintiff’s migraines

were well-managed). This is a clear and convincing reason for discounting a claimant’s

testimony. See Reyes v. Colvin, No. 14-1463, 2015 WL 1383144, at *7 (C.D. Cal. Mar. 25, 2015)

(holding that the ALJ met the clear and convincing reasons standard and noting that the ALJ

discounted the claimant’s testimony based in part on the fact that “her knee pain was well

managed with pain medication”); Michelle S. v. Berryhill, No. 3:18-cv-1595-AC, 2019 WL

4415089, at *4 (D. Or. Sept. 16, 2019) (holding that the ALJ met the clear and convincing

reasons standard and noting that the claimant’s reported symptoms “were well-managed with

conservative means”).

       The ALJ cited several treatment records that demonstrate that her finding was reasonable

and supported by substantial evidence in the record (i.e., more than a mere scintilla of evidence,

but less than a preponderance). (See Tr. 287, noting that on May 29, 2013, Plaintiff’s physician

stated that her migraines were “improved” on medication, Tr. 263, reflecting that on January 22,

2014, Plaintiff reported that her migraine medication “has worked well for her for many years”;

Tr. 256, showing that on April 21, 2014, Plaintiff reported that she had “not actually had any

headaches, even breakthrough headaches, for quite some time” and that her “medication does

work well”; Tr. 398, indicating that on December 3, 2015, Plaintiff reported her migraine

medication is “helpful”; Tr. 515, reflecting that on July 19, 2016, Plaintiff reported that “her

migraines have become better with having 2 ounces of espresso every day” and that “she gets

daily headaches but relief with espresso-2 ounces and does not need Excedrin”; Tr. 614, noting

that on April 25, 2017, Plaintiff told her provider that “[e]spresso helps her migraines”; see also
PAGE 14 – OPINION AND ORDER
           Case 6:19-cv-00611-SB      Document 17        Filed 04/15/20     Page 15 of 20




Tr. 519, showing that on July 19, 2016, Plaintiff’s provider added that Plaintiff’s migraines were

“now improved with daily espresso intake of 2 ounces,” Plaintiff was “off of Topamax,” and

Plaintiff was “not needing when necessary Tylenol 3 for this at this time”).

       Plaintiff argues that the ALJ erred in finding that her migraines were well-managed with

medication and caffeine, noting that in late 2017, she reported that several of her past migraine

medications were not helpful, that she continued to have migraines, and that espresso was

“waning in efficacy.” (Pl.’s Br. at 10, citing Tr. 548, 618-19.) Although Plaintiff provides an

alternative, rational interpretation of the medical record, the Court must uphold the ALJ’s

interpretation because it is also rational and supported by substantial evidence. See Pilcher v.

Berryhill, No. 3:16-cv-617-SI, 2017 WL 3433686, at *8 (D. Or. Aug. 10, 2017) (“Despite

[plaintiff’s] alternative interpretations of the medical record, the Court must uphold the ALJ’s

interpretation because it is rational and supported by substantial evidence.”); Childers v. Colvin,

No. 6:13-cv-01922-SI, 2015 WL 464333, at *8 (D. Or. Feb. 4, 2015) (“While [plaintiff] provides

an alternative, rational interpretation of the [claimant’s] medical findings, the Commissioner’s

reasonable conclusion must be upheld.” (citing Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

2005))).

       In sum, the ALJ did not err in finding that Plaintiff’s migraines were well-managed on

medication and caffeine.

                3.     Conclusion

       The Court concludes that it must uphold the ALJ’s decision to discount Plaintiff’s

testimony because the ALJ provided at least two clear and convincing reasons for doing so. Cf.

Sims v. Berryhill, 704 F. App’x 703, 704 (9th Cir. 2017) (upholding the ALJ’s decision to

discount the claimant’s testimony because the ALJ “provided at least one clear and convincing

reason supported by substantial evidence for rejecting [the claimant’s] testimony as not
PAGE 15 – OPINION AND ORDER
        Case 6:19-cv-00611-SB         Document 17        Filed 04/15/20     Page 16 of 20




credible”); Johaningmeier v. Berryhill, No. 3:16-cv-2027-AC, 2018 WL 385035, at *6 (D. Or.

Jan. 11, 2018) (agreeing with the Commissioner that the ALJ did not commit harmful error in

discounting the claimant’s testimony because “the ALJ provided at least one other clear and

convincing reason”); see also Burrell, 775 F.3d at 1140 (holding that the ALJ’s errors were

harmful because the ALJ only provided one “weak” reason to discount the claimant’s symptom

testimony).

II.    MEDICAL OPINION EVIDENCE

       A.      Applicable Law

       “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citing Lester v. Chater, 81 F.3d 821, 830 (9th

Cir. 1995)). In the event “a treating or examining physician’s opinion is contradicted by another

doctor, the ‘[ALJ] must determine credibility and resolve the conflict.’” Id. (citation omitted).

“An ALJ may only reject a treating physician’s contradicted opinions by providing ‘specific and

legitimate reasons that are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161

(citation omitted).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “‘The ALJ must do more

than state conclusions. He must set forth his own interpretations and explain why they, rather

than the doctors’, are correct.’” Id. (quoting Reddick, 157 F.3d at 725). “[A]n ALJ errs when he

rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

asserting without explanation that another medical opinion is more persuasive, or criticizing it

PAGE 16 – OPINION AND ORDER
         Case 6:19-cv-00611-SB          Document 17       Filed 04/15/20     Page 17 of 20




with boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citation omitted).

         B.     Analysis

         Plaintiff argues that the ALJ erred by failing to consider the opinion of her treating

physician, Dr. Young. The record suggests that Plaintiff established care with Dr. Young at some

point between mid-February 2016 and March 29, 2016. (See Tr. 75, 464-65, Ct. Tr. Index at 2-3,

showing that Plaintiff filled out Dr. Young’s Initial History and Physical Form when she was

fifty-seven years old and that Dr. Young’s first treatment note is dated March 29, 2016). In his

treatment note dated March 29, 2016, Dr. Young noted Plaintiff’s “[h]istory [and] physical in the

chart,” and then stated that Plaintiff “has been pretty much totally disabled for the last 4 years.”

(Tr. 464.)

         The parties do not dispute that the ALJ did not mention Dr. Young’s statement that

Plaintiff has been “pretty much totally disabled for the last 4 years” in her decision. The parties

do, however, dispute whether the ALJ’s failure to mention Dr. Young’s statement was harmless

error.

         The Ninth Circuit has addressed the harmless error doctrine in a somewhat similar

situation. See Marsh v. Colvin, 792 F.3d 1170, 1171 (9th Cir. 2015). In Marsh, the claimant’s

medical records included an opinion and clinical progress (“SOAP”) notes from David Betat,

M.D. (“Dr. Betat”). Id. Dr. Betat’s SOAP notes stated, among other things, that the claimant’s

condition rendered her “pretty much nonfunctional” and that the claimant “appear[ed] to be

disabled.” Id. The ALJ denied the claimant’s application for benefits without mentioning

Dr. Betat or his SOAP notes, and the district court affirmed. Id. On appeal, the Ninth Circuit held

that the “harmless error [doctrine] applie[d] . . . to assess the impact of the ALJ’s failure to even

mention Dr. Betat or his SOAP notes, let alone [his] failure to give ‘specific and legitimate
PAGE 17 – OPINION AND ORDER
        Case 6:19-cv-00611-SB          Document 17       Filed 04/15/20      Page 18 of 20




reasons that are supported by substantial evidence’ for rejecting a treating source’s medical

opinion.”2 Id. at 1172 (citation omitted). The Ninth Circuit also explained how to evaluate

whether an ALJ’s failure to mention a treating physician’s opinion amounts to harmless error:

                       We reject the idea that not mentioning a treating source’s
               medical opinion precludes use of harmless error doctrine, but at the
               same time, because our law requires ‘specific and legitimate
               reasons that are supported by substantial evidence’ for rejecting a
               treating source’s medical opinion, that precedent surely implies
               that an ALJ must discuss the relevant views of a treating source.
               Our precedents do not quantify the degree of certainty needed to
               conclude that an ALJ’s error was harmless, and we would hesitate
               to suggest a rigid rule for all such cases. But it does seem that
               where the magnitude of an ALJ error is more significant, then the
               degree of certainty of harmlessness must also be heightened before
               an error can be determined to be harmless. In other words, the
               more serious the ALJ’s error, the more difficult it should be to
               show the error was harmless.

                        Here, the district court gave persuasive reasons to
               determine harmlessness. But the decision on disability rests with
               the ALJ and the Commissioner of the Social Security
               Administration in the first instance, not with a district court. In the
               circumstances of this case, where the ALJ did not even mention
               Dr. Betat’s opinion that [plaintiff’s condition] rendered her ‘pretty
               much nonfunctional,’ we cannot ‘confidently conclude’ that the
               error was harmless. We think it is most appropriate to vacate the
               district court’s opinion, remand with instructions to the district
               court to remand to the ALJ, and specifically to invite the ALJ to
               comment on Dr. Betat’s medical opinions and records. This
               remand is pursuant to sentence four[.]

Id. at 1173 (internal citations omitted).


       2
          The specific and legitimate reasons standard applies to Dr. Young’s opinion because,
unlike Dr. Young, the non-examining state agency physicians determined that Plaintiff was not
disabled. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (“[I]n
the case of a conflict ‘the ALJ must give specific, legitimate reasons for disregarding the opinion
of the treating physician’”) (citation omitted); Kilian v. Barnhart, 226 F. App’x 666, 668 (9th
Cir. 2007) (“Kilian’s contention that the ALJ erred when he discounted her treating physician’s
opinion is flawed because the treating physician’s opinion conflicted with that of a
nonexamining physician, and the ALJ supported his decision with specific and legitimate
reasons.”).

PAGE 18 – OPINION AND ORDER
        Case 6:19-cv-00611-SB          Document 17       Filed 04/15/20      Page 19 of 20




       Consistent with Marsh, the Court finds that the ALJ erred when she failed to mention

Dr. Young’s statement that Plaintiff had been disabled for the last four years.3 However, unlike

Marsh, this Court can confidently conclude that the error was harmless, and here’s why: Nearly

two years after Dr. Young stated that Plaintiff had been disabled, Plaintiff’s specialist, David

Hufnagel, M.D. (“Dr. Hufnagel”), opined that Plaintiff is “medically unable to engage in full-

time employment.” (Tr. 607.) The ALJ assigned “no weight” to Dr. Hufnagel’s opinion that

Plaintiff was “unable to engage in full-time employment,” because she found it inconsistent with,

among other things, Plaintiff’s reported activities, which the ALJ detailed before addressing

Dr. Hufnagel’s opinion. (Tr. 19.) That is significant because (1) in this appeal, Plaintiff does not

argue that the ALJ failed to provide legally sufficient reasons for discounting Dr. Hufnagel’s

opinion, and (2) as discussed, it was reasonable for the ALJ to find that Plaintiff’s activities

undermined her claim of disability. Thus, there is no substantial likelihood of prejudice, because

the ALJ discounted a nearly identical opinion for reasons that Plaintiff does not challenge on

appeal, and for at least one reason that the Court found was a valid basis for discounting

Plaintiff’s testimony. See Marsh, 792 F.3d at 1173 (“[W]here the circumstances of the case show

a substantial likelihood of prejudice, remand is appropriate so that the agency can decide whether

re-consideration is necessary. By contrast, where harmlessness is clear and not a borderline

question, remand for reconsideration is not appropriate.”). Accordingly, the Court concludes that

the ALJ’s failure to mention to Dr. Young’s opinion was harmless error because it was not likely

to affect the ALJ’s decision that Plaintiff is not disabled. See Kelly v. Colvin, 669 F. App’x 401,

401-02 (9th Cir. 2016) (“To the extent that the ALJ erred by failing to discuss Dr. Lang, or



       3
         The ALJ did cite Dr. Young’s notes in discounting Plaintiff’s testimony. (See Tr. 18-19,
citing Exhibit 9F at 1-2.)

PAGE 19 – OPINION AND ORDER
        Case 6:19-cv-00611-SB         Document 17       Filed 04/15/20     Page 20 of 20




assign weight to Dr. Mayers or Dr. Deem, we hold those errors to be harmless in that they were

not likely to have affected the ALJ’s decision that Kelly was not disabled.”).

                                         CONCLUSION

       For the reasons stated, the Court AFFIRMS the Commissioner’s decision because it is

free of harmful legal error and supported by substantial evidence in the record.

       IT IS SO ORDERED.

       DATED this 15th day of April, 2020.


                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 20 – OPINION AND ORDER
